DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on October 7, 2012 has been entered.
Accordingly Claims 1-3, 5, and 17 have been amended. Claim 23 has
been added. Claims 12-14 and 16 are withdrawn. Therefore, Claims 1-11 and 17-23 remains pending in this application. It also includes remarks and arguments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second voltage sensor coupled to the main battery bank in claim 3 and a second voltage sensor coupled to the main battery bank in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims 2 and 23 recites further comprising a second voltage sensor coupled to the main battery bank however it appears that the drawings and specification does not illustrate or have any written description of a second voltage sensor coupled to the main battery bank. The drawings shows a voltage sensing line coupled to the auxiliary battery bank (112) but it’s not clear or disclose about a second voltage sensor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2010/0217484) and in view of Hawkins et al. (US 2008/0053402). 
Regarding claims 1 and 17, Mizuno in (Fig. 3), discloses a vehicle comprising: 
an engine (see 10); 
an alternator (see 22) mechanically coupled to the engine (see 22), the alternator (see 22) configured to generate electrical energy from mechanical energy generated via the engine (see 10 and [0046]); 
a battery bank (see 30 and [0047]) electrically connected to the alternator (see 22) via a connection line (such that the “connection line” corresponds to the conductor line or wire running between the alternator (G) 22 and positive terminals of the battery bank 30), the connection line including a current sensor 
a first voltage sensor (see 50) coupled to the battery bank (see 30); and 
a start-stop system (see ECU 60 corresponding to the “start-stop” system) configured to stop and restart operation of the engine in response to measurements from both the voltage sensor (see 50) and the current sensor (see 40 and [0048]), the start-stop system including a controller (e.g. microcontroller and see [0048]) configured to: 
Mizuno does not explicitly disclose that the start-stop system including a controller (e.g. microcontroller and see [0048]) configured to: determine, during a time when the engine is off, that a voltage of the battery bank as measured by the first voltage sensor is below a first threshold value for a first predetermined period; in response to the voltage being below the first threshold value for the first predetermined period, provide a control signal to a starter to start the engine to initiate charging of the battery bank; determine, by the current sensor, that the electrical current is below a second threshold value; and in response to the electrical current being below the second threshold value, provide a control signal to turn the engine off to terminate the charging of the battery bank.  

in response to the voltage being below the first threshold value for the first predetermined period, provide a control signal to a starter to start the engine (see 104 or 106) to initiate charging of the battery bank (see [0036] and [0048]); 
determine, by the current sensor (see 120), that the electrical current is below a second threshold value (see [0028-0029], [0041-0042] and [0053]); and 
in response to the electrical current being below the second threshold value, provide a control signal to turn the engine (see 104 or 106) off to terminate the charging of the battery bank (see [0028-0029], [0041-0042], and [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have modified the start-stop system 
Regarding claims 4 and 19, Mizuno in view of Hawkins et al. discloses the vehicle of claims 1 and 17. Hawkins in (Fig. 1) discloses a connection line (see link or lines 110 connected to the battery charging current sensor 120) including a current sensor (see 120) configured to measure an electrical current through the connection line (see [0120]), and a controller (see controller 102 of the start-stop system including the combined controller 102 and engine start and stop control 108) configured to delay a second predetermined period prior to measuring the electrical current to determine that the electrical current is below a second threshold value (see [0028-0029], and [0034]) in order to prevent the battery bank from over-charging.
Regarding claims 5 and 21, Mizuno in view of Hawkins et al. discloses the vehicle of claims 1 and 20. Hawkins in (Fig. 1) discloses a connection line (see link or lines 110 connected to the battery charging current sensor 120) including a current sensor (see 120) configured to measure an electrical current through the 
Regarding claim 6, Mizuno in view of Hawkins et al. discloses the vehicle of claim 1. Hawkins et al. in (Fig. 3) determines  that the electrical current is below the second threshold value for more than a third predetermined period (e.g. 15 min after the hour delay of the idling engine, see [0028-0030]). 
Regarding claims 7 and 22, Mizuno in view of Hawkins et al. discloses the vehicle of claims 1 and 17. Hawkins et al. in (Fig. 3) discloses wherein the controller (see controller 102 of the start-stop system including the combined controller 102 and engine start and stop control 108) is further configured to determine that the electrical current does not drop below the second threshold value in a fourth predetermined period (e.g. 15 seconds) and, in response, provide the control signal to turn the engine off (see [0028-0019], 0041-0042] and [0053]).
Regarding claim 8, Mizuno in view of Hawkins et al. discloses the vehicle of claim 7, except wherein the fourth predetermined period is greater than 2.5 hours. 
However, Hawkins in (Fig. 3) discloses wherein the controller (see controller
102 of the start-stop system including the combined controller 102 and engine
start and stop control 108) is further configured to determine that the electrical
current does not drop below the second threshold value in a fourth predetermined period (e.g. 15 seconds) and, in response, provide the control!
signal to turn the engine off (see [0028-0019], 0041-0042] and [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the fourth predetermined period as taught Potter in view of Hawkins and change to the preferred time period greater than 2.5 hrs because the predetermined period is a present condition which is determined by the user through experimentation and an effective result variable.
Regarding claims 9 and 20, Mizuno in view of Hawkins et al. discloses the vehicle of claims 1 and 19. Further, Hawkins wherein the controller is further configured to determine that the voltage is below a third threshold value for at least a second predetermined period or that the current is below a fourth 
Regarding claim 10, Mizuno in view of Hawkins et al. discloses the vehicle of claim 1. Hawkins discloses wherein the at least one accessory component includes an auxiliary air conditioning system (see [0034] and [0046]). 
Regarding claim 11, Mizuno in view of Hawkins et al. discloses the vehicle of claim 1, wherein the vehicle is an over-the-road vehicle and the battery bank is disposed on a frame rail of the vehicle (see Mizuno, [0003] and [0046-0047]).

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2010/0217484) and in view of Hawkins et al. (US 2008/0053402) as applied to claim 1 above, and further in view of Cook et al. (US 2008/0036419).
Regarding claims 2 and 18, Mizuno in view of Hawkins et al. discloses the vehicle of claims 1 and 17, wherein the battery bank comprises an auxiliary battery bank (see Mizuno, Fig. 3, 30 and [0047]), wherein the first voltage sensor (see Mizuno, Fig. 3, 50) is coupled to the auxiliary battery bank (see Mizuno, Fig. 3, 30).

However, Cook et al. in (Fig. 8}, discloses wherein the battery bank (see first
battery 704 and second battery 710) comprises an auxiliary battery bank (see second battery 710), wherein the vehicle further comprises a main battery bank, wherein the main battery bank (see first battery 704} is disposed in the connection line between the current sensor (see battery isolator or/either the current sensor coupled to the input of the charge current control 724 corresponding to the “current sensor’) and the alternator {see charging source 704 which is typically an engine-driven alternator, providing charging current to the recharge batteries} so as to receive electrical energy generated via the alternator, see [(OO19 and [0042-0046], and wherein the current sensor (see battery isolator or/either the current sensor coupled to the input of the charge current control 724 corresponding to the “current sensor’) is configured to 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the battery bank as taught by Mizuno in view of Hawkins wherein the vehicle further comprises a main battery, wherein the main battery bank is disposed in the connection line between the current sensor and the alternator so as to receive electrical energy generated via the alternator and wherein the current sensor is configured to measure an
electrical current between the main battery bank and the auxiliary battery bank
as taught by Cook et al. in order independently control the charge voltage for
each battery based on monitoring of the current between the respective batteries
of the vehicle.
Allowable Subject Matter
Claims 3 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        11/20/21


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836